DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, including original claims 1-17 and newly added claims 21-23, in the reply filed on 8/16/2022 is acknowledged. Furthermore, the Examiner acknowledges the cancellation of non-elected claims 18-20.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-16 and 21-23 are rejected 35 U.S.C. 103 as being unpatentable over Trivedi et al. (PG Pub. No. US 2021/0184001 A1) in view of Zhang et al. (PG Pub. No.US 2020/0258785 A1).
Regarding claim 1, Trivedi teaches a method of forming a semiconductor device, the method comprising:
forming, in a first device region of the semiconductor device, first nanostructures (¶ 0080: 510A) over a first fin (figs. 1A, 2A, 3A and 4J among others: stack of 510A, equivalent to 110A, 210A, 310 and 410A, formed over fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406), the first fin protruding above a substrate (figs. 1A, 2A, 3A and 4J among others: fins extend from surface of 106, 206, 306 and 406);
forming, in a second device region of the semiconductor device, second nanostructures (¶ 0080: 510B) over a second fin (figs. 1A, 2A, 3A and 4J among others: stack of 510B, equivalent to 110B, 210B, 310 and 410B, formed over second fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406), the second fin protruding above the substrate (figs. 1A, 2A, 3A and 4J among others: fins extend from surface of 106, 206, 306 and 406), wherein the first nanostructures and the second nanostructures comprise a semiconductor material (¶ 0020: fins of 106/206/306/406 comprise semiconductor material) and extend parallel to a major upper surface of the substrate (fig. 5J: 510A and 510B extend parallel to major surface of 506); 
forming a dielectric material around the first nanostructures and around the second nanostructures (¶ 0086: gate dielectric 515, including first and second portions 515A and 515B, formed with a single oxidation process); 
forming a first mask layer in the first device region around the first nanostructures (¶ 0086: 510A masked); and 
increasing a first thickness of the dielectric material around the second nanostructures by performing an oxidization process (¶ 0086: oxidation continued to increase the thickness of the second gate dielectric 515B).
Trivedi is silent to the first mask layer including a hard mask, the first hard mask further formed in the second device region around the second nanostructures, and increasing a first thickness of the dielectric material around the second nanostructures after removing the first hard mask layer from the second device region.
Zhang teaches a method including forming a dielectric material (¶ 0039: 60, similar to 515A of Trivedi) around second nanostructures in a second device region, forming a hard mask (¶ 0053: 66) around the second nanostructures in the second device region (fig. 7: 66 formed around nanostructures 44 in device region 40), removing the hard mask from the second device region (¶ 0055 & fig. 8: 66 removed from region 40), and increasing a thickness of dielectric material around the second nanostructures exposed from the first hard mask layer (¶ 0061 & fig. 9: 90, similar to 515B of Trivedi, formed around nanostructures 44 exposed from 66 by a regrowth process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Trivedi with the hard mask material of Zhang, as a means to minimize the dielectric regrowth in the first device region by blocking oxygen from reacting with nanostructures in the first device region, allowing for selective control of the IL thickness (Zhang, ¶ 0021).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Zhang is suitable to form the mask of Trivedi.

Regarding claim 2, Trivedi in view of Zhang teaches the method of claim 1, wherein a second thickness of the dielectric material around the first nanostructures remains unchanged before and after the oxidization process, or is increased less by the oxidization process than the first thickness of the dielectric material around the second nanostructures. (Trivedi, ¶ 0086: 510A grown to a desired thickness, 510B increased in thickness by continued oxidation).

Regarding claim 3, Trivedi in view of Zhang teaches the method of claim 1, wherein the dielectric material is an oxide of the semiconductor material (Trivedi, ¶ 0085 & fig. 5K: at least dielectric portion 515B comprises oxide converted from 510B to a thickness TDB).

Regarding claim 4, Trivedi in view of Zhang teaches the method of claim 3, wherein the oxidization process converts exterior portions of the second nanostructures into the dielectric material (Trivedi, ¶ 0085 & fig. 5K: exterior portions of 510B converted into 515B), wherein the first hard mask layer shields the first nanostructures from the oxidization process (Trivedi, ¶ 0086: once 515A reaches desired thickness, 510A masked from continued oxidation).

Regarding claim 8, Trivedi in view of Zhang teaches the method of claim 1, comprising forming a first hard mask layer (Trivedi, ¶ 0086: mask layer, comprising the hard mask material of Zhang).  Trivedi in view of Zhang further teaches dielectric material comprising high-k material (Trivedi, ¶ 0030), and further teaches embodiments wherein a high-k dielectric material is disposed on a dielectric material (Trivedi, ¶ 0043 & fig. 3C: high-k layer 315-2 disposed on SiO2 layer 315-1).
Trivedi in view of Zhang as applied to claim 1 above is silent to the method further comprising, before forming the first hard mask layer, forming a high-k gate dielectric material on the dielectric material.
However, Zhang does teach a dielectric layer further comprising high-k material (¶¶ 0039-0041: 60 comprises a high-k dielectric wrapped around an interfacial layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric of Trivedi in view of Zhang with the high-k material of Zhang, as a means to optimize the nanostructure/dielectric interface, enhancing electrical device characteristics such as threshold voltage (Trivedi, ¶¶ 0042-0043).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the high-k gate dielectric stack of Zhang is suitable to form the dielectric layer of Trivedi.

Regarding claim 9, Trivedi in view of Zhang teaches the method of claim 8, comprising forming a high-k gate dielectric material (Trivedi, ¶ 0043 & Zhang, ¶¶ 0039-0041) and forming a first hard mask layer (Zhang, ¶ 0053).
Trivedi in view of Zhang as applied to claim 8 above does not teach the method further comprising, after forming the high-k gate dielectric material and before forming the first hard mask layer, forming a seed layer on the high-k gate dielectric material.
However, Zhang does teach forming a dielectric layer (¶ 0049: 64, analogous to seed layer material disclosed in ¶ 0057 of the instant specification) before forming the hard mask layer (figs. 6-7: 64 formed before 66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Trivedi in view of Zhang to further comprise the seed layer formation of Zhang, as a means to further control the amount of continued dielectric growth over each of the first and second nanosheet stacks (Zhang, ¶¶ 0055-0057).

Regarding claim 10, Trivedi in view of Zhang teaches the method of claim 1, comprising removing the first hard mask layer from the second device region (Trivedi, ¶ 0086: second nanostructures exposed from mask, as modified to include the hard mask material of Zhang) and increasing the first thickness of the dielectric material (Trivedi, ¶ 0086: continued oxidation of second nanowires 510B).
Trivedi in view of Zhang as applied to claim 1 above does not teach the method further comprising, after removing the first hard mask layer from the second device region and before increasing the first thickness of the dielectric material, forming a second hard mask layer in the first device region on the first hard mask layer and in the second device region around the second nanostructures.
However, Zhang does teach a method including removing a first hard mask layer from a second device region (¶¶ 0046-0047 & fig. 5: 62 removed from device region 20), forming a second hard mask layer (¶ 0049: 64) in the first device region on the first hard mask layer and in the second device region around the second nanostructures (fig. 6: 64 formed on 62 in device region 30 and on nanostructures 24 in region 20), and increasing a first thickness of a dielectric material (¶ 0058: oxide thickness increases in device region 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Trivedi in view of Zhang to further comprise the second hard mask layer of Zhang, as a means to further control the amount of continued dielectric growth over each of the first and second nanosheet stacks (Zhang, ¶¶ 0055-0057).
 
Regarding claim 11, Trivedi in view of Zhang teaches the method of claim 1, further comprising, after increasing the first thickness of the dielectric material:
removing the first hard mask layer from the first device region (Trivedi, ¶ 0087 & fig. 5L: 530 formed directly on 515B.  Therefore at least a portion of the mask layer is implicitly removed); and 
forming a gate electrode (Trivedi, ¶ 0087: 530) around the first nanostructures and around the second nanostructures (fig. 5L: 530 formed around 510A and 510B).

Regarding claim 12, Trivedi in view of Zhang teaches the method of claim 11, comprising forming a first hard mask layer (Trivedi, ¶ 0086: mask layer, comprising the hard mask material of Zhang).  Trivedi in view of Zhang further teaches dielectric material comprising high-k material (Trivedi, ¶ 0030), and further teaches embodiments wherein a high-k dielectric material is disposed on a dielectric material (Trivedi, ¶ 0043 & fig. 3C: high-k layer 315-2 disposed on SiO2 layer 315-1).
Trivedi in view of Zhang as applied to claim 11 above is silent to the method further comprising, after removing the first hard mask layer from the first device region and before forming the gate electrode, forming a high-k gate dielectric material around the first nanostructures and around the second nanostructures.
However, Zhang does teach forming a high-k material (¶¶ 0059-0062: HK layer comprising portions 72, 82, 92 and 102) wrapped around first and second nanostructures (fig. 9: portion 72 wrapped around first nanostructures 24, portion 92 wrapped around second nanostructures 44) after removing a first hard mask layer (¶ 0053: 66) from the first device region and before forming a gate electrode (figs. 9-10: 72 and 92 formed after removing 66 and before forming gate electrode 110, corresponding to 530 of Trivedi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Trivedi in view of Zhang with the high-k material formation of Zhang, as a means to optimize the nanostructure/dielectric interface, enhancing electrical device characteristics such as threshold voltage (Trivedi, ¶¶ 0042-0043).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the IL/high-k gate dielectric stack of Zhang is suitable to form the dielectric layer of Trivedi.

Regarding claim 13, Trivedi teaches a method of forming a semiconductor device, the method comprising: 
forming first nanostructures (¶ 0080: 510A) over a first fin (figs. 1A, 2A, 3A and 4J among others: stack of 510A, equivalent to 110A, 210A, 310 and 410A, formed over fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406) and forming second nanostructures (¶ 0080: 510B) over a second fin (figs. 1A, 2A, 3A and 4J among others: stack of 510B, equivalent to 110B, 210B, 310 and 410B, formed over second fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406), wherein the first fin and the second fin protrude above a substrate (figs. 1A, 2A, 3A and 4J among others: fins extend from surface of 106, 206, 306 and 406), wherein the first nanostructures and the second nanostructures comprise a first semiconductor material (¶ 0020: fins of 106/206/306/406 comprise semiconductor material) and extend parallel to a major upper surface of the substrate (fig. 5J: 510A and 510B extend parallel to major surface of 506); 
forming an interfacial dielectric material around the first nanostructures and around the second nanostructures (¶ 0086: first gate dielectric 515A and second gate dielectric 515B formed with a single oxidation process);
forming a first mask layer over the first fin but not over the second fin (¶ 0086: 510A masked), wherein the first mask layer covers the interfacial dielectric material around the first nanostructures, wherein the interfacial dielectric material around the second nanostructures is exposed by the first mask layer (implicit: 515B increased in thickness, and is therefore exposed from the mask);
after forming the first mask layer, performing an oxidization process, wherein a thickness of the interfacial dielectric material around the second nanostructures is increased after the oxidization process (¶ 0086: 510A masked and oxidation continued to increase the thickness of the second gate dielectric 515B); and
removing the first mask layer after performing the oxidization process (¶ 0087 & fig. 5L: 530 formed directly on 515B.  Therefore at least a portion of the mask layer is implicitly removed).
Trivedi does not teach the mask comprises a hard mask.
Zhang teaches a method including forming a dielectric material (¶ 0039: 60, similar to 515A of Trivedi) around second nanostructures in a second device region, forming a hard mask (¶ 0053: 66) around the second nanostructures in the second device region (fig. 7: 66 formed around nanostructures 44 in device region 40), removing the hard mask from the second device region (¶ 0055 & fig. 8: 66 removed from region 40), and increasing a thickness of dielectric material around the second nanostructures exposed from the first hard mask layer (¶ 0061 & fig. 9: 90, similar to 515B of Trivedi, formed around nanostructures 44 exposed from 66 by a regrowth process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Trivedi with the hard mask material of Zhang, as a means to minimize the dielectric regrowth in the first device region by blocking oxygen from reacting with nanostructures in the first device region, allowing for selective control of the IL thickness (Zhang, ¶ 0021). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Zhang is suitable to form the mask of Trivedi.

Regarding claim 14, Trivedi in view of Zhang teaches the method of claim 13, further comprising, after removing the first hard mask layer, forming a gate electrode (Trivedi, ¶ 0087: 530) around the first nanostructures and around the second nanostructures (Trivedi, fig. 5L: 530 formed around 510A and 510B).

Regarding claim 15, Trivedi in view of Zhang teaches the method of claim 13, wherein the interfacial dielectric material is an oxide of the first semiconductor material (Trivedi, ¶¶ 0021, 0084: at least a portion of 515 comprises an oxide of semiconductor material equivalent to that of substrate 506), wherein the oxidization process converts exterior portions of the second nanostructures into the oxide of the first semiconductor material (Trivedi, ¶ 0085 & fig. 5K: exterior portions of 510B converted into interfacial dielectric portion 515B).

Regarding claim 16, Trivedi in view of Zhang teaches the method of claim 15, wherein performing the oxidization process comprises soaking the first nanostructures and the second nanostructures in an oxygen-containing gas source (implicit: Trivedi teaches formation of dielectric 515A/515B includes an oxidization process performed on both nanostructures 510A and 510B.  Since oxides required the presence of oxygen, the oxidization of Trivedi implicitly includes exposing a substrate including both 510A and 510B to an oxygen gas source).

Regarding claim 21, Trivedi teaches a method of forming a semiconductor device, the method comprising:
forming first nanostructures (¶ 0080: 510A) over a first fin (figs. 1A, 2A, 3A and 4J among others: stack of 510A, equivalent to 110A, 210A, 310 and 410A, formed over fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406) and forming second nanostructures (¶ 0080: 510B) over a second fin, wherein the first fin and the second fin protrude above a substrate (figs. 1A, 2A, 3A and 4J among others: stack of 510B, equivalent to 110B, 210B, 310 and 410B, formed over fins extending from surface of substrate 506, equivalent to 106, 206, 306 and 406), wherein the first nanostructures and the second nanostructures comprise a first semiconductor material (¶ 0020: fins of 106/206/306/406 comprise semiconductor material) and extend parallel to a major upper surface of the substrate (fig. 5J: 510A and 510B extend parallel to major surface of 506);
forming an interfacial dielectric material (¶ 0084: 515A/515B) around the first nanostructures and around the second nanostructures (¶ 0086 & fig. 5K: in at least one embodiment, 515A and 515B formed in a single oxidation process around nanostructures 510A and 510B);
forming a first mask layer over the first fin and around the interfacial dielectric material (¶ 0086: 510A/515A masked), wherein the interfacial dielectric material around the second nanostructures is exposed by the first mask layer (implicit: 515B increased in thickness, and is therefore exposed from the mask); 
after forming the first hard mask layer, performing an oxidization process, wherein after the oxidization process, a second thickness of the interfacial dielectric material around the second nanostructures is increased more than a first thickness of the interfacial dielectric material around the first nanostructures (¶ 0086: oxidation continues to increase the thickness of the second gate dielectric 515B); 
removing the first hard mask layer after performing the oxidization process (¶ 0087 & fig. 5L: 530 formed directly on 515B.  Therefore, the mask layer is implicitly removed); and 
forming a gate electrode (¶ 0087: 530) around the first nanostructures and around the second nanostructures (fig. 5L: 530 formed around 510A and 510B).
Trivedi does not teach the mask comprises a hard mask.
Zhang teaches a method including forming a dielectric material (¶ 0039: 60, similar to 515A of Trivedi) around second nanostructures in a second device region, forming a hard mask (¶ 0053: 66) around the second nanostructures in the second device region (fig. 7: 66 formed around nanostructures 44 in device region 40), removing the hard mask from the second device region (¶ 0055 & fig. 8: 66 removed from region 40), and increasing a thickness of dielectric material around the second nanostructures exposed from the first hard mask layer (¶ 0061 & fig. 9: 90, similar to 515B of Trivedi, formed around nanostructures 44 exposed from 66 by a regrowth process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Trivedi with the hard mask material of Zhang, as a means to blocking oxygen from reacting with nanostructures in the first device region (Zhang, ¶ 0021), allowing for selective control of the IL thickness (Zhang, ¶ 0021).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Zhang is suitable to form the mask of Trivedi.

Regarding claim 22, Trivedi in view of Zhang teaches the method of claim 21, wherein the first thickness of the interfacial dielectric material around the first nanostructures remain unchanged before and after the oxidization process, wherein the second thickness of the interfacial dielectric material around the second nanostructures is increased by the oxidization process (Trivedi, ¶ 0086: 510A grown to a desired thickness, 510B increased in thickness by continued oxidation).

Regarding claim 23, Trivedi in view of Zhang teaches the method of claim 21, comprising forming an interfacial dielectric material (Trivedi, 515A/515B), forming a first hard mask layer (Trivedi, ¶ 0086: mask, comprising the hard mask material of Zhang), removing the first hard mask layer (Trivedi, fig. 5L: mask removed) and forming a gate electrode (Trivedi, ¶ 0087: 530).
Trivedi in view of Zhang as applied to claim 21 above does not teach the method further comprising: 
after forming the interfacial dielectric material and before forming the first hard mask layer, forming a seed layer around the interfacial dielectric material, wherein the seed layer surrounds the first nanostructures and the second nanostructures; and 
after removing the first hard mask layer and before forming the gate electrode, removing the seed layer.
However, Zhang does teach:
forming a dielectric layer (¶ 0049: 64, analogous to seed layer material disclosed in ¶ 0057 of the instant specification) surrounding first and second nanostructures (fig. 6: 64 surrounds 24 and 34, similar to 510A/510B of Trivedi) after forming an interfacial layer (¶ 0043: 60, including an interfacial layer portion) and before forming a hard mask layer (figs. 6-7: 64 formed before 66); and
after removing the first hard mask layer and before forming a gate electrode, removing the dielectric/seed layer (¶ 0062 & fig. 10: 64 removed after removing 66 and before forming 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Trivedi in view of Zhang to further comprise the seed layer formation of Zhang, as a means to further control the amount of continued dielectric growth over each of the first and second nanosheet stacks (Zhang, ¶¶ 0055-0057).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Zhang as applied to claim 3 above, and further in view of Ching et al. (PG Pub. No. US 2015/0034899 A1).
Regarding claim 5, Trivedi in view of Zhang teaches the method of claim 3, comprising performing an oxidization process (Trivedi, ¶ 0088: continued oxidation of nanostructures 510B to increase thickness of dielectric 515B).  Trivedi in view of Zhang further teaches nanostructures comprising semiconductor material, such as silicon, germanium or SiGe (Trivedi, ¶¶ 0047, 0057: nanoribbons 410 formed from patterned portions of semiconductor layer 438), and forming high-k dielectric material on the dielectric layer (Trivedi, ¶ 0045).
Trivedi in view of Zhang teaches wherein performing the oxidization process comprises soaking the first nanostructures and the second nanostructures in a gas source comprising ozone.
Ching teaches a method of forming a dielectric layer (¶ 0036: IL 362, similar to 515A and/or 515B of Trivedi) on a second nanostructure (¶ 0033: nanowire 338, similar to 510A and/or 510B of Trivedi) with an oxidation process comprising soaking first and second nanostructures in a gas source comprising ozone (¶ 0036 & fig. 9A: nanowires 234 and 338 soaked in ozone to form 362.  Note that mask 256 prevents formation of 362 on 234, similar to the masked oxidation of Trivedi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the oxidation of Trivedi in view of Zhang with the ozone soak of Ching, as a means to provide a high quality interface between the dielectric layer and a high-k dielectric material (Ching, ¶ 0036).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Zhang as applied to claim 3 above, and further in view of Tapily et al. (PG Pub. No. US 2019/0393097 A1).
Regarding claims 6-7, Trivedi in view of Zhang teaches the method of claim 3, comprising an oxidization process (Trivedi, ¶¶ 0084-0086) to form a dielectric material (Trivedi, 515A/515B) around first and second nanostructures (Trivedi, 510A/510B).
Trivedi in view of Zhang does not teach wherein the oxidization process is a plasma process comprising:
igniting a gas source into a plasma, wherein the gas source comprises
oxygen gas, 
nitrous oxide gas, 
a mixture of nitrous oxide gas and nitrogen gas, 
a mixture of oxygen gas and nitrogen gas, 
a mixture of oxygen gas and an inert gas, or 
a mixture of nitrous oxide gas and an inert gas; and 
treating the first nanostructures and the second nanostructures with the plasma.
 Tapily teaches a method of forming a dielectric material (¶ 0019: thin oxidized interface layer, similar to 515A/515B of Trivedi) on a surface of first and second nanostructures (¶ 0010: 102 and/or 103, similar to 510A/510B of Trivedi) with an oxidization process comprising:
igniting an oxygen gas source into a plasma (¶ 0019: plasma excitation of a process gas containing oxygen); and
treating the first nanostructures and the second nanostructures with the plasma (¶ 0019: substrate comprising both 102 and 103 treated with plasma).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the oxidization of Trivedi in view of Zhang with the plasma process of Tapily, as a means to reduce leakage current and reduce equivalent oxide (EOT) of a gate dielectric (Tapily, ¶ 0019).

Regarding claim 17, Trivedi in view of Zhang teaches the method of claim 13, wherein performing the oxidization process comprises treating the first nanostructures and the second nanostructures to oxygen (implicit: Trivedi teaches formation of dielectric 515A/515B includes an oxidization process performed on a substrate including both nanostructures 510A and 510B.  Since oxides required the presence of oxygen, the oxidization of Trivedi implicitly includes treating a substrate including both 510A and 510B with oxygen).
Trivedi in view of Zhang is silent to the oxidization process comprising using a plasma of an oxygen-containing gas source.
Tapily teaches a method of forming a dielectric material (¶ 0019: thin oxidized interface layer, similar to 515A/515B of Trivedi) on a surface of first and second nanostructures (¶ 0010: 102 and/or 103, similar to 510A/510B of Trivedi) with an oxidization process comprising a plasma of an oxygen-containing gas source (¶ 0019: plasma excitation of a process gas containing oxygen).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the oxidization of Trivedi in view of Zhang with the oxygen plasma process of Tapily, as a means to reduce leakage current and reduce equivalent oxide (EOT) of a gate dielectric (Tapily, ¶ 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894